Citation Nr: 0336788	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-16 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The service department has certified that the veteran had 
recognized military service from December 1941 to June 1942, 
from August 1944 to November 1944 and from September 1945 to 
March 1946.  By administrative decision of October 2000 the 
RO determined that he had prisoner of war (POW) status from 
June 6, 1942 to March 31, 1943.  The veteran died in 
September 1999.  The appellant is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2001 and March 2002 rating 
decisions by the Department of Veterans Affairs (VA), 
Regional Office in Manila, Philippines (RO), in which the RO 
denied the appellant's claim for service connection for the 
cause of the veteran's death.  The appellant perfected an 
appeal in October 2002.


FINDINGS OF FACT

1.  The veteran was a former POW.  He was not service 
connected for any disability during his lifetime.

2.  The certificate of death lists the immediate cause of 
death as cardiopulmonary arrest due to sepsis and non-insulin 
dependent diabetes mellitus with carbuncle listed as other 
significant conditions contributing to death.

3.  The probative evidence of record does not show that a 
disability related to active service was the principal or 
contributory cause of death.  


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1310 (West 2002), 38 C.F.R. §§ 3.307, 
3.309, 3.312 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's certificate of death establishes that he passed 
away in September 1999.  The immediate cause of death was 
listed as cardiopulmonary arrest secondary to sepsis and non-
insulin dependent diabetes mellitus with carbuncle listed 
under other significant conditions contributing to death.  He 
had no service-connected disabilities at the time of his 
death.

The veteran's service records do not provide a history, 
finding or diagnosis of any disabling conditions, other than 
a history of malaria.  His processing affidavit of November 
1945 shows he declared that he had incurred malaria sometime 
in January 1943.  On his report of physical examination for 
discharge dated in March 1946, it was noted that had had 
malaria in December 1942.  Otherwise the examination was 
unremarkable.  

The file contains a copy of a physical injuries report, which 
indicates that the veteran allegedly fell in March 1979.  
Examination revealed a lacerated wound of the right parietal 
bone, contusion of the right deltoid area, and moderate 
cerebral concussion.  X-rays taken showed no evidence of 
fracture in the skull, cervical and lumbo-sacral vertebrae or 
the pelvis and thoracic cage.

In November 1991 the veteran submitted a claim of entitlement 
to service connection for beriberi and helminthiasis.  
Submitted with his claim were laboratory examination reports, 
which showed he had hookworms, ascaris and trichuris 
trichiura and E. histolytica.  Subsequent to the filing of 
his claim, the veteran submitted a medical statement from a 
private physician dated in February 1992, which noted that he 
had been found to have suffered from various ailments.  The 
examination report noted that the veteran was advanced in age 
and that he was weak.  It was noted that he looked nervous 
and afraid and he had a peptic ulcer.  It was further noted 
that he had a disability from post-traumatic osteoarthritis.  
He had a fractured bone at the lower right shoulder from 
alleged maltreatment by a soldier while in a concentration 
camp.  No reference to diabetes, blood disease or a heart 
disability,  was mentioned.  

In a February 1992 VA Form 10-0048 the veteran reported that 
while he was in the concentration camp at Capas, Tarlac as a 
POW, he was mistreated by the Japanese Guards, which caused 
malnutrition, head pains and dizziness and pains in his right 
shoulder, which was due to fractured rib bones.  He also 
stated that he suffered from peptic ulcer, malaria and 
dysentery.  

In a January 1993 private medical report, the veteran 
complained of swelling and a pain in his right foot for four 
days, cough, blurred vision, headaches on and off and 
abdominal pain.  The diagnoses were rule out EENT [eyes, 
ears, nose and throat] pathology and abdominal colic.  

In a July 1998 medical statement by J. Horca, M.D., a private 
physician, it was noted that the veteran was diagnosed with 
osteoarthritis.

The veteran died in September 1999.  According to the death 
certificate, the immediate cause of death was cardiopulmonary 
arrest due to sepsis and non-insulin dependent diabetes 
mellitus with carbuncle indicated as other significant 
conditions contributing to death.

In March 2000 the appellant submitted a formal claim for 
Dependency and Indemnity Compensation (DIC) benefits.  In 
support of her claim, she submitted medical records from 
Eastern Visayas Regional Medical Center, where the veteran 
was hospitalized to prior to his death.  The record indicates 
that the veteran was admitted in September 1999.  It was 
noted that his condition started ten days prior when he had 
had an abscess at the left lumbar area associated with on and 
off moderate to high-grade fever.  It was also noted that he 
had anorexia and
 had been self-medicating.  On examination there was redness, 
swelling and pus at the left lumbar area.  The diagnosis was 
carbuncle.  The physician who certified the cause of death 
noted on VA Forms 21-4142 received in March 2001 and October 
2001 that the veteran had had signs of septicemia with 
carbuncle on the lumbar area upon admission.  Aggressive 
antibiotic therapy and wound care had been administered.  
However the veteran, a known diabetic, still succumbed to 
death due to severe septicemia on the first hospital day.

In January 2001 the RO provided the appellant with notice 
advising her of the additional information or evidence needed 
in order to substantiate her claim, and what VA would do to 
assist her.  

In a statement dated in March 2001 a neighbor of the veteran 
stated that she had observed the veteran breathing hard and 
being weak and fatigued.  He told her he incurred his 
disabilities as a POW because of mistreatment.

II.  Legal Analysis

A.  Preliminary matters:  Veterans Claims Assistance Act of 
2000 (VCAA)

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This statute redefined the 
obligations of VA with respect to the duty to assist 
claimants, and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  The 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  The new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002).  The 
appellant was notified, by means of the discussions in the 
March 2001 and March 2002 rating decisions, and the July 2002 
statement of the case (SOC), issued in August 2002, of the 
applicable law and reasons for the denial of her claim.  She 
has been informed, therefore, of what the evidence needs to 
show in order for her claim to be granted.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (noting that VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (holding that the 
Board must identify documents in the file which establish 
compliance with the VCAA).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Here, the veteran's available service medical 
records are a part of the claims file.  The RO also received 
private treatment records, including those associated with 
the veteran's death.  There is no indication in the record, 
from the appellant, of any additional relevant records which 
are available and which the RO has failed to obtain.  

In correspondence from the RO dated in January and August 
2001, and in the July 2002 SOC, the appellant was advised of 
the provisions of the VCAA and of the new VA regulations 
issued pursuant thereto.  The January 2001 letter advised the 
appellant of what the VA needed from her in order to help 
substantiate her claim, what the VA would do to assist with 
obtaining additional information or evidence and the 
appellant's responsibility in assisting with the claim.  The 
letters also requested that the appellant respond within 60 
days.  Therefore, VA has informed the appellant of the type 
of information and evidence necessary to substantiate her 
claim, and of who is responsible for producing evidence.  

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), which held that the 
new regulation codified at 38 C.F.R.§ 3.159(b)(1) is invalid 
because it permits VA to render a decision in a claim if a 
response to a request for information from the veteran is not 
received within 30 days, instead of waiting a full year for 
such response.  That regulation is therefore inoperative.  
However, the notices provided to the appellant in the present 
case since her claim was filed, have accorded her ample time 
for responses, and she has submitted evidence on several 
occasions.  Subsequent to receiving notice, in January 2001 
of what additional evidence or information was necessary to 
substantiate her claim and the need to respond within 60 
days, in March 2001 the RO issued a rating decision.  The 
appellant responded by submitting additional evidence, 
consisting of lay and personal statements and medical records 
that pertained to the veteran.  Also, in August 2001 the 
appellant was notified of the need for additional information 
to which she responded by submitting evidence that had 
previously been submitted along with a medical statement from 
the physician who certified the cause of the veteran's death.  
Moreover, in March 2002 another rating decision was issued, 
to which the appellant has responded with additional 
information as statements contained in the notice of 
disagreement and substantive appeal.  Thus, the Board 
reiterates that the appellant has been accorded ample time, 
in excess of one year, since she received notice that she 
should respond with any additional evidence or information 
within 60 days, and she did in fact respond.  Thus, she will 
not be prejudiced in this instance if the Board proceeds with 
deciding this case.

Accordingly, I find that VA has satisfied its duty to assist 
appellant in apprising her as to the evidence needed, and in 
obtaining evidence pertaining to her claim, under both former 
law and the new VCAA.  Additionally, the Board finds that no 
useful purpose would be served in remanding this matter for 
further development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The CAVC has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
CAVC has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the CAVC 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The CAVC has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Discussion

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(2003).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).  Certain 
chronic diseases, including diabetes mellitus, shall be 
granted service connection if manifested to a compensable 
degree within one year of discharge from service.  38 C.F.R. 
§§ 3.307, 3.309 (2003).

If a veteran is: (1) A former prisoner of war and; (2) as 
such was interned or detained for not less than 30 days, the 
following diseases shall be service-connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied: avitaminosis; beriberi (including beriberi 
heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite, if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post-
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes).  For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c) 
(2003).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002) 38 C.F.R. § 3.312(a) (2003).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2003).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
3.312(c).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).  

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the appellant's claim for service connection for the 
cause of the veteran's death because the probative evidence 
does not show a link between the veteran's cause of death and 
an in-service injury or disease.  

The certificate of death lists cardiopulmonary arrest due to 
sepsis and non-insulin dependent diabetes mellitus as the 
cause of death with carbuncle listed as other significant 
conditions contributing to death.  No other underlying cause 
of death is noted.  The evidence of record does not establish 
that the veteran had any of the disorders that caused or 
contributed to his death, during active service.  Available 
service records make no mention of any in-service symptoms 
related to sepsis, non-insulin dependent diabetes mellitus or 
carbuncle.  In fact, the only "in-service" medical 
reference was the veteran's history of malaria.  

There is no evidence, competent or otherwise, indicating that 
the cause of the veteran's death is related to an injury or 
disease incurred during active service.  There are also no 
documented medical opinions or other competent evidence of 
record linking the cause of death to military service.  
Therefore, entitlement to service connection for the cause of 
the veteran's death must be denied.  38 U.S.C.A. § 1310 (West 
2002) 38 C.F.R. § 3.312(a) (2003).

Moreover, there is no evidence that the veteran developed 
non-insulin dependent diabetes mellitus within one year from 
his discharge from service.  Therefore, presumptive service 
connection is not warranted.  38 C.F.R. § 3.309.  

In addition, the Board notes that by VA administrative 
decision the veteran was found to have recognized POW status 
for the period from June 6, 1942 to March 31, 1943; 
therefore, the law and regulations governing POW associated 
disabilities are applicable to him.  The medical evidence 
includes an August 1991 pathology report, which shows the 
veteran had hookworm, ascaris and trichuris trichiura 
(helminthiasis).  In addition, a February 1992 private 
medical reported indicates that the veteran had a peptic 
ulcer and had disability from post-traumatic osteoarthritis.  
Although such diseases are enumerated under the presumption 
provisions of § 3.309(c), the medical evidence shows that the 
cause of the veteran's death was not in any way related to 
helminthiasis, peptic ulcer or post-traumatic osteoarthritis.  
As noted above, he died of cardiopulmonary arrest due to 
sepsis and non-insulin dependent diabetes mellitus as the 
cause of death with carbuncle listed as other significant 
conditions contributing to death, and none of those are 
disease processes specific to a former POW as defined under 
38 C.F.R. § 3.309(c).  As such, presumptive service 
connection is not warranted in this case.

The appellant essentially argues that the diseases that 
caused the veteran's death were contracted while he was a 
POW.  The appellant's own opinions and statements linking the 
cause of death to service are not competent evidence in this 
case.  While a layperson is competent to provide evidence on 
the occurrence of observable symptoms during and following 
service, such a layperson is not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause.  The Board has no doubt that 
the appellant is sincere in her belief that the cause of the 
veteran's death was related to the period of service when he 
was a POW.  However, it is well established that, as a 
layperson, she is not considered capable of opining, no 
matter how sincerely, as to whether a disease the veteran may 
have contracted while a POW caused his death.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993). 

The Board is also not competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's cause of death is related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

In light of the above, the Board finds that the probative 
evidence of record does not show that the veteran had a 
disability related to active service, which was the principal 
or contributory cause of his death.  The preponderance of the 
evidence is against the claim, and service connection for the 
cause of the veteran's death must be denied.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  




	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



